Citation Nr: 0033983	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
disorder, described as an enlarged heart with chest pains and 
shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had an initial period of duty, apparently 
active duty for training (ACDUTRA) with the Marine Reserve, 
from July 1975 to November 1975.  He appears to have had 
other duty training, and was a member of the Reserve until 
1981.  The record contains service medical records as well as 
periodic physical examinations that were conducted.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in Montgomery, Alabama.  

A videoconference hearing was held in May 2000, before 
Michael D. Lyon, the Veterans Law Judge rendering this 
decision, sitting in Washington, DC, and the appellant and 
his representative sitting in Montgomery, Alabama.  The 
Veterans Law Judge has been designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 7102 
(West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.

The appellant has submitted to the Board, a statement, 
received through his representative's office, dated in August 
2000.  This includes an attached statement from his VA 
treating physician, confirming that the veteran has heart 
disease, but offering no opinion as to the onset, other than 
to say it is difficult to say when heart problems started.  
As it was previously established that the appellant had heart 
disease, and as no other pertinent evidence is offered, it is 
not necessary that the information, which was submitted 
without a waiver of RO consideration, be forwarded to the RO 
for review.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO has developed all available evidence necessary for 
an equitable disposition of the appellant's claim.

2.  A history of trouble breathing was noted on examination 
in June 1975.  He reportedly had been hospitalized in 1974.  
A history of shortness of breath-not significant-was noted.  
No abnormality was clinically established.

3.  Currently he has ischemic cardiomyopathy which was first 
clinically established many years after separation from duty.  
He has given a history of heart problems since age 14, but no 
clinical or competent confirmatory evidence has been 
submitted to confirm that history.

4.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of any cardiopulmonary 
disorder.

5.  There is no competent evidence of any current 
cardiopulmonary pathology that can be associated with 
appellant's period of ACDUTRA, or that any pre-existing 
pathology was made worse by his period of duty.


CONCLUSION OF LAW

A cardiopulmonary disorder described as an enlarged heart 
with chest pains and shortness of breath was not incurred in 
or aggravated by duty.  38 U.S.C.A. §§ 101(2), (16), (22), 
(24), 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(d), 3.6(a), (c), 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions of H.R. 4864 
amends 38 U.S.C. §§ 5103, and 5107, to in effect, eliminate 
the "well-grounded" claims requirement. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.   Id.

The burden of proof remains with the person submitting a 
claim for benefits.  All evidence and material of record 
shall still be considered and the appellant shall be given 
the benefit of the doubt when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of the matter.

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 1991).  
Additionally, the term, "active military, naval, or air 
service", includes active duty, a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101(22), (23), (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1999). See generally Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991). ACDUTRA 
includes full-time duty performed by members of the National 
Guard of any State. 38 C.F.R. § 3.6(c) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, while performing active duty for training, or for 
aggravation of a preexisting injury, or disorder by active 
service or active duty for training. 38 U.S.C.A. §§ 101(24), 
1110, 1131(West 19911); 38 C.F.R. § 3.303. 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required. 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993).

At a videoconference hearing in May 2000, the appellant, in 
essence, testified that he was diagnosed with a heart 
disorder, cardiomyopathy, at age 14.  He did not receive any 
treatment at that time.  He was treated during basic 
training, but was told there was nothing wrong with him.  He 
was not diagnosed or given medical treatment for a heart 
disorder in service, but was first treated for a 
cardiopulmonary disorder in 1998.  He currently was receiving 
a Social Security Administration (SSA) disability pension 
granted in January 1999.  His only treatment has been through 
the VA, and he is currently on a list for a heart transplant.  
Further, he noted that was preparing a waiver release so his 
doctor at the VA could give him a medical opinion.  

Other evidence of record includes substantial VA clinical 
records from the late 1990's to the present.  The medical 
evidence also includes an August 2000 statement, received 
from the appellant, with an attached statement from his 
treating physician at VA, essentially, reiterating, that the 
appellant was first diagnosed with ischemic cardiomyopathy in 
July 1998.  It also noted that the date this disorder first 
developed was difficult to assess. 

Also on file are the service medical records.  At the time of 
enlistment onto duty, the appellant gave a history of 
shortness of breath.  He reported that he had been treated at 
a university hospital in 1974.  Historically it was noted 
that there was shortness of breath that was not significant.  
No history of heart trouble or hypertension was noted at this 
time.  On physical examination no pertinent abnormalities 
were demonstrated.  Other medical records from the initial 
period of duty fail to reveal treatment for or complaints 
associated with shortness of breath or any cardiac pathology.  
Periodic examinations in 1979 in 1981 are negative for 
pertinent findings.  Historically, at the time of the 1981 
examination, he did not complain of shortness of breath or 
cardiac pathology.

The medical evidence of record does not state the existence 
of a probable or likely relationship between the appellant's 
current cardiopulmonary disorder and ACDUTRA.  There is no 
evidence showing that the appellant in fact had any 
preexisting cardiopulmonary disorder, or was disabled during 
ACDUTRA by any disease or injury, including cardiopulmonary 
disease.  There is no evidence of any medical treatment or 
evaluation which confirms the existence of a cardiopulmonary 
disorder prior to July 1998. 

The Board has considered the appellant's testimony and 
statements indicating that he suffered from shortness of 
breath prior to, and during ACDUTRA.  Although the testimony 
and statements are probative of symptomatology, absent 
specialized training, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). 

After a careful review of the file, the Board finds that 
there is no reasonable possibility existing that the claim 
may be substantiated because there is no medical opinion, or 
other competent evidence, linking a cardiopulmonary disorder 
with service.  Specifically, while there is some evidence 
that prior to service, the appellant may have had episodes of 
shortness of breath, there is no competent evidence that any 
preexisting chronic cardiopulmonary disorder was aggravated 
by service, or is otherwise increased in service. The 
appellant's service medical records reveal no complaints, 
symptomatology, or findings of any cardiopulmonary disorder. 
Post service medical records indicate a cardiopulmonary 
disorder was first diagnosed in 1998, almost 23 years after 
ACDUTRA.  Thus, a direct causal link between any current 
cardiopulmonary disorder and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any reasonable possibility of a 
plausible claim, or any claim for which entitlement is 
permitted under the law.

As previously noted, under the newly enacted criteria VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought. However, as 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement, the Board must deny 
the appellant's claim.


ORDER

Entitlement to service connection for a cardiopulmonary 
disorder, described as an enlarged heart with chest pains and 
shortness of breath is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

